Name: Council Regulation (EEC) No 3068/85 of 27 June 1985 suspending tariff concessions and increasing duties under the Common Customs Tariff with regard to certain products originating in the United States of America
 Type: Regulation
 Subject Matter: plant product;  America;  tariff policy;  international trade
 Date Published: nan

 2. 11 . 85 Official Journal of the European Communities No L 292/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3068/85 of 27 June 1985 suspending tariff concessions and increasing duties under the Common Customs Tariff with regard to certain products originating in the United States of America THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , ' Whereas the United States of America has decided to apply additional customs duties to imports of pasta products from the European Economic Community, in breach of the commitments which it has undertaken in the context of the General Agreement on Tariffs and Trade (GATT) ; Whereas these measures cause significant injury to the Community producers concerned ; Whereas, in order to protect the Community's interests, it is judged necessary to take measures having an equivalent effect on imports of products originating in the United States ; whereas it is therefore appropriate to amend the Annex 'Common Customs Tariff to Regulation (EEC) No 950/68 ('), as last amended by Regulation (EEC) No 483/85 (2), HAS ADOPTED THIS REGULATION : Article 1 The Annex 'Common Customs Tariff to Regulation (EEC) No 950/68 is hereby amended as follows : llI Rate of duty Heading No Description Autonomous % or levy (L) Conventional % 1 2 3 4 08.02 Citrus fruit, fresh or dried : _ C. Lemons 8 (b) (c)  (b) (unchanged). (c) The autonomous duty applicable to products originating in the United States of America is fixed at 20 % . (') OJ No L 172, 22. 7 . 1968 , p . 1 . (2 OJ No L 59, 27 . 2. 1985, p . 14 . No L 292/2 Official Journal of the European Communities 2 . 11 . 85 Rate of duty Heading No Description Autonomous % or levy (L) Conventional ' % 1 2 3 4 08.05 Nuts other than those falling within heading No 08.01 , fresh or dried, shelled or not : B. Walnuts 8 (c) 8 (d) (c) The autonomous duty applicable to walnuts , not shelled, originating in the United States of America is fixed at 30 % . (d) Walnuts, not shelled, originating in the United States of America, are not eligible for this conventional duty Article 2 1 . The free circulation of the products referred to in Article 1 may be made subject to submission of proof of their origin . 2 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 ('). Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 27 June 1985 . For the Council The President A. BIONDI (') OJ No L 148 , 28 . 6 . 1968 , p. 1 .